DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 2-8, filed on December 2, 2020, with respect to unpatentability over the prior art combination of U.S. Patents No. 4,743,828 to Jahns et al., No. 6,150,731 A to Rinaldi et al., No. 5,684,690 to Levedahl, and No. 5,798,631 to Spée et al. have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest: 
a propulsion system for an unmanned underwater vehicle as recited by independent claim 1; and
a torpedo as recited by independent claim 13; 
comprising: 
an electrical motor mechanically decoupled from a turbine engine and electrically coupled to a generator via a power bus architecture; 
wherein: 
the power bus architecture includes a pair of AC buses and a DC bus, the pair of AC buses including a set of power contactors configured to join the pair of AC buses; and 

Dependent claims 2-12 and 14-16 are considered allowable due to their respective dependence on allowed independent claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        February 13, 2021